                                                   
        
Exhibit 10.1 – Memorandum of Understanding - July 13, 2010


Memorandum of Understanding
 
July 13, 2010
 
Michael P. Hilton, John A. McNiff III (the “Minority Members”) and Anchor
Funding Services, Inc. (“Anchor”) are the members of Brookridge Funding
Services, LLC (“Brookridge” and together with the Minority Members and Anchor,
each a “Party” and together, the “Parties”) and are parties to the following
agreements each dated December 7, 2009:  the Asset Purchase Agreement among the
parties and Brookridge Funding, LLC (the “Purchase Agreement”); the Operating
Agreement of Brookridge (the “Operating Agreement”); and the employment
agreements between Brookridge and each of the Minority Members (the “Employment
Agreements” and together with the Purchase Agreement and the Operating
Agreement, the “Transaction Documents”).  The Parties have agreed to rescind the
transactions contemplated by the Transaction Documents on the terms specified
herein.  Capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Operating Agreement.
 
1.  
Beginning on the date hereof and ending on October 7, 2010 (the “Option Period”)
the Minority Members shall have the right to purchase 100% of Anchor’s Interest
on the following terms:

 
(a)  
The Minority Members shall be entitled to approach potential financing sources
to finance the purchase of Anchor’s Interest and the repayment of all debt owed
by Brookridge to MGM Funding, LLC in their discretion.

 
(b)  
The closing of the transactions contemplated by this Section (the “BR Closing”)
shall take place on a date mutually agreeable to the parties on or before the
end of the Option Period.  Each Party shall be responsible for its own costs and
expenses incurred in connection with such transactions.

 
(c)  
The Purchase price for Anchor’s Interest shall consist of a cash payment equal
to its Pro Rata share of the total book value of the Company as of the BR
Closing determined in accordance with U.S. generally accepted accounting
principles; provided, it is acknowledged and agreed that for valuation purposes
all Brookridge’s rights with respect to the Sherburne account (the “Sherburne
Account”) will be valued at $0.

 
(d)  
Prior to the BR Closing the Company will operate in the ordinary course of
business.

 
(e)  
At the BR Closing, the Sherburne Account and all rights with respect to
Brookridge’s current website (but not including any rights with respect to the
Brookridge name or web address/domain name) will be assigned to Anchor;
provided, it is understood and agreed that such assignments shall have no impact
on the determination of the purchase price for Anchor’s Interest and
notwithstanding such assignment the Minority Members shall retain their right to
share in any recovery with respect to the Sherburne Account in accordance with
Section 3 below.

 
(f)  
At the BR Closing:

 
(1)  
All outstanding amounts owed by Brookridge to MGM Funding, LLC under its loan
agreement with Brookridge shall be paid in full, Brookridge shall pay the
purchase price for Anchor’s Interest and the Parties shall execute and deliver
documents to effect the transfer of Achor’s Interest.

 
(2)  
The Minority Members shall be released from their Personal Guaranties (as such
term in defined in the Employment Agreements) and shall forfeit the options
granted to them under the Employment Agreements.

 
(3)  
Anchor shall enter into a non-solicitation agreement with Brookridge under which
it shall be prohibited for a period of two years from soliciting current
customers of Brookridge.

 
(4)  
The Parties will be released from any and all obligations under the Transaction
Documents and will sign mutual releases releasing each other from any and all
liabilities relating thereto or otherwise existing.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.  
If for any reason the Closing shall not have occurred during the Option Period
Anchor shall purchase 100% of the Minority Members’ Interests on the following
terms:

 
(a)  
The closing of the transactions contemplated by this Section (the “Anchor
Closing”) shall take place on a date mutually agreeable to the parties on or
before October 12, 2010. Each Party shall be responsible for its own costs and
expenses incurred in connection with such transactions.

 
(b)  
The Purchase price for Minority Members’ Interests shall consist of a cash
payment equal to their Pro Rata share of the total book value of the Company as
of the Anchor Closing determined in accordance with U.S. generally accepted
accounting principles; provided, it is acknowledged and agreed that for
valuation purposes the Sherburne Account will be valued at $0.

 
(c)  
Notwithstanding the Anchor Closing the Minority Members shall retain their right
to share in any recovery with respect to the Sherburne Account in accordance
with Section 3 below.

 
(d)  
At the Anchor Closing:

 
(1)  
Anchor shall pay the purchase price for the Minority Members’ Interests and the
Parties shall execute and deliver documents to effect the transfer of such
Interests.

 
(2)  
All rights with respect to Brookridge’s name and web address/domain name (but
not including any rights with respect to the Brookridge website) will be
assigned to the Minority Members; provided, it is understood and agreed that
such assignment shall have no impact on the determination of the purchase price
for the Minority Members’ Interests.

 
(3)  
The Minority Members shall be released from their Personal Guaranties (as such
term in defined in the Employment Agreements) and shall forfeit the options
granted to them under the Employment Agreements.

 
(4)  
The Minority Members shall enter into a non-solicitation agreement with Anchor
under which they shall be prohibited for a period of two years from soliciting
current customers of Brookridge and a confidentiality agreement covering Anchor
(but not Brookridge) information.

 
(5)  
The Parties will be released from any and all obligations under the Transaction
Documents and will sign mutual releases releasing each other from any and all
liabilities relating thereto or otherwise existing.

 
3.  
With respect to the Sherburne Account the Parties acknowledge and agree that:

 
(a)  
Anchor shall control collection and recovery efforts and shall keep the Minority
Members reasonably informed concerning substantive developments pertaining
thereto.

 
(b)  
Prior to the first to occur of the BR Closing and the Anchor Closing, Brookridge
shall bear all costs and expenses incurred in connection with such collection
and recovery efforts.

 
(c)  
Following the first to occur of the BR Closing and the Anchor Closing, the
Parties shall share all out-of-pocket costs and expenses as well as all
collections on a Pro Rata basis based on the Parties’ current Percentage
Interests.  Anchor shall invoice the Minority Members for such expenses as they
are incurred which such invoices shall be payable within 20 days after
delivery.  In the event the Minority Members shall fail to make any payment due
in accordance with the foregoing within 10 days after receiving notice
concerning a failure to pay any such invoice they shall forfeit any and all
rights to share in collections.

 
4.  
The parties agree that the Operating Agreement is hereby amended to effect the
foregoing.  Except as specifically modified herein, the Transaction Documents
shall remain in full force and effect.

 
[Signature page follows]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Acknowledged and agreed:
 

         
/s/ Michael P. Hilton 
   
/s/ John A. McNiff III  
 
Michael P. Hilton  
   
John A. McNiff III
 
 
   
 
 


                                                   
 
Anchor Funding Services, Inc.
 

         
/s/ Brad Bernstein 
   
 
 
Name: Brad Bernstein
   
 
 
Title: President
   
 
 


 
 
 


 